Citation Nr: 0523745	
Decision Date: 08/29/05    Archive Date: 09/09/05

DOCKET NO.  98-16 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for the residuals of 
an injury to the lumbosacral spine, currently rated as 40 
percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from September 1976 
to September 1980, and from March 1991 to March 1993.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision of July 1998 from the 
Cleveland, Ohio, Regional Office (RO), of the Department of 
Veterans Affairs (VA), which denied entitlement to an 
increased evaluation for the veteran's lower back disability.  

In December 2001, the Board remanded the claim for the 
purpose of obtaining additional information and further 
developing the claim.  The claim was returned and the Board 
sought to develop the claim internally pursuant to 38 C.F.R. 
§ 19.9(a)(2) (2002).  The Board notified the veteran that 
once the development had been completed, the veteran would be 
informed of the development, and the Board would issue a 
decision.  Nevertheless, in May 2003, the United States Court 
of Appeals for the Federal Circuit (Federal Circuit Court) 
issued Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed.Cir. 2003).  In the case, the 
Federal Circuit Court invalidated portions of the Board's 
development regulation package.  The Federal Circuit Court 
further stated that the Board was not allowed to consider 
additional evidence [evidence developed by the Board] without 
remanding the case to the RO for initial consideration and 
without having a waiver by the appellant.  Therefore, in 
accordance with the instructions given by the Federal Circuit 
Court, the claim was remanded to the RO in November 2003.  
The case has since been returned to the Board for appellate 
review.

The record reflects that the veteran provided testimony 
before the undersigned, who is the Veterans Law Judge 
designated by the Chairman to conduct that hearing, on two 
different occasions.  The first was an in-person hearing and 
it was accomplished in September 2001; the second hearing was 
a video conference hearing and it was performed in June 2005.  
Transcripts of both hearings have been made and have been 
included in the claims folder for review.

The Board notes that the veteran did submit a notice of 
disagreement in November 2001 with respect to an RO rating 
action that was issued in December 2000.  The statement of 
the case was issued in August 2003.  After receiving the 
statement of the case, the veteran asked for an extension to 
submit his VA Form 9.  The RO granted his request in November 
2003; it informed the veteran that he had to submit his VA 
Form 9 by December 3, 2003.  The record reflects that the VA 
Form 9 was received at the RO on December 4, 2003.  The Board 
finds that the veteran has not submitted a timely substantive 
appeal, and as such, the issues are not before the Board on 
appeal.  

The Board points out that in August 1998, the veteran 
asserted that he was unable to obtain and maintain gainful 
employment as a result of his service-connected lower back 
disability.  A review of the claim indicates that this issue 
has not been addressed by the RO and as such, it is referred 
back to the RO for additional development.  In as much as the 
claim has not been developed, this issue is not before the 
Board on appeal.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.    

2.  The veteran's service-connected back disability is 
manifested by some restriction of motion, radiculopathy, 
pain, and muscle spasms.  The disability has not caused the 
veteran to be incapacitated for a period of six weeks or 
more, and the veteran has not been specifically diagnosed as 
suffering from sciatic neuropathy or absent ankle jerk.  




CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for the 
residuals of an injury of the lumbosacral spine have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Sup. 2005); 38 
C.F.R. §§ 3.321, 4.1- 4.14, 4.104, Diagnostic Codes 5293 and 
5295 (2002) and Diagnostic Codes 5236 and 5243 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of a January 2003 
letter from the VA Appeals Management Center (AMC) to the 
appellant that was issued after the initial agency of 
original jurisdiction (AOJ) decision.  The letter informed 
the appellant of what evidence was required to substantiate 
the claim for an increased evaluation, and of his and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the AOJ/AMC.  

Despite the fact that the notice was provided to the veteran 
after the initial AOJ decision, the Board finds that there 
was a "lack of prejudice from improper timing of the 
notice."  That is, in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the U.S. Court of Appeals for Veterans Claims, 
hereinafter the Court, held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable AOJ decision on a 
claim for VA benefits.  In the present case, the unfavorable 
AOJ decision that is the basis of this appeal was already 
decided and appealed prior to VCAA enactment.  The Court 
acknowledged in Pelegrini that where, as here, the § 5103(a) 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice.  
Rather, the appellant has the right to content complying 
notice and proper subsequent VA process.  Pelegrini, 18 Vet. 
App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her or his claim.  For these reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide this appeal.  

With respect to the appellant's claim addressed in this 
decision, VA's duties have been fulfilled to the extent 
possible.  The veteran was notified of the information 
necessary to substantiate his claim involving increased 
evaluation by means of the discussions in the original rating 
decision, the statement of the case (SOC), the supplemental 
statements of the case (SSOC), and the Board's actions of 
December 2001 and November 2003.  Specifically, in those 
documents, the appellant has been told that he needed to 
submit evidence supporting his assertions that his lower back 
disability was underrated.  He was informed that he needed to 
provide supporting documentation that would support a higher 
rating pursuant to its respective diagnosis criteria.  In 
other words, he was informed that he had to show that the 
symptoms and manifestations produced by the lower back 
disability qualified the veteran for an evaluation in excess 
of 40 percent.  

Moreover, the VA sent the appellant notice of the VCAA, which 
spelled out the requirements of the VCAA and what the VA 
would do to assist the veteran.  The VA first sent the 
veteran a VCAA letter in January 2002, and then sent two 
other letters in January 2003 and August 2004.  The VA 
informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2005).  The record reflects that the veteran 
underwent numerous VA medical examinations over the course of 
this appeal, with the latest occurring in August 2004.  
During those examination sessions, the veteran had the 
opportunity to complain about his back disorder.  The RO also 
obtained the veteran's available medical treatment records.  
Moreover, the veteran was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  On two separate occasions, the veteran did provide 
testimony before the Board with respect to his lower back.  
Given the foregoing, the Board finds that the RO has 
substantially complied with the duty to obtain the requisite 
medical information necessary to make a decision on the 
veteran's claim.  It seems clear that the VA has given the 
veteran every opportunity to express his opinion with respect 
to his claim, the VA has obtained all known documents that 
would substantiate the veteran's assertions; and, the veteran 
has undergone medical examinations so that the VA would have 
a complete picture of the veteran's lower back disorder.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Here, the veteran is not 
prejudiced by the Board's consideration of his claim as VA 
has already met all notice and duty to assist obligations to 
the veteran under the VCAA.  In essence, the veteran in this 
case has been notified as to the laws and regulations 
governing increased ratings.  He has, by information letters, 
a rating decision, an SOC, and numerous SSOCs, been advised 
of the evidence considered in connection with his appeal and 
what information VA and the veteran would provide.  He has 
been told what the VA would do to assist him with his claim 
and the VA has obtained all documents it has notice thereof 
that would assist in the adjudication of the veteran's claim.  
Thus, the Board finds that there has been no prejudice to the 
veteran that would warrant further notification or 
development.  As such, the veteran's procedural rights have 
not been abridged, and the Board will proceed with appellate 
review.  Bernard, 4 Vet. App. at 393.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2005); 38 C.F.R., Part 4 (2004).  Separate diagnostic codes 
identify the various disabilities.  38 C.F.R. § 4.1 (2004) 
requires that each disability be viewed in relation to its 
history and that there be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.2 
(2004) requires that medical reports be interpreted in light 
of the whole recorded history, and that each disability must 
be considered from the point of view of the veteran working 
or seeking work.  38 C.F.R. § 4.7 (2004) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2004).  With respect to the issue now before the 
Board, the appeal does not stem from the veteran's 
disagreement with an evaluation assigned in connection with 
the original grant of service connection, but the potential 
for the assignment of separate, or "staged" ratings for 
separate periods of time, based on the facts found, are for 
consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2004).

On appeal is the veteran's request for an evaluation in 
excess of 40 percent for a lower back disability - a request 
that the RO has previously denied.  The record reflects that 
the veteran submitted a claim for an increased evaluation for 
a lower back disability in June 1998.  

As a result of that request, the veteran underwent a VA 
examination of the spine in June 1998.  Prior to that 
examination, the veteran complained of pain, weakness, 
fatigability, and stiffness in the back.  He stated that he 
used oral medications to relieve the pain, and had tried hot 
packs and traction to provide him comfort.  The examiner 
found that there was some neurological deficits with respect 
to pinprick sensation and was present on both sides.  The 
musculature of the back was found to be "weak."  Range of 
motion studies were accomplished and produced the following 
results:

Forward Flexion		+20 and +30 degrees
Extension Backward		0 degrees
Flexion to the Left		10 degrees
Flexion to the Right		18 degrees
Rotation to the Left		30 degrees
Rotation to the Right 	32 degrees

The veteran's disc spaces were noted as normal but the doctor 
reported that there were symptoms indicative of muscle spasms 
and/or strain.  Arthritis was also reported on the corners of 
various lumbar vertebrae.  

These results were forwarded to the RO and upon review 
concluded that the evidence supported a 40 percent disability 
evaluation in accordance with the rating criteria found at 38 
C.F.R. Part 4, Diagnostic Codes 5010 and 5295 (1997).  That 
rating action was issued in July 1998.  The veteran was 
notified of that decision and he submitted a notice of 
disagreement asking that his disorder be rated at a higher 
rate.  

Since that examination, the veteran has undergone additional 
examinations.  The Board notes that one such examination 
occurred in January 2002.  The examiner initially noted that 
he did not have the privilege of reviewing the claims folder 
prior to the examination but stated that if he would make 
changes, if appropriate, after reviewing the claims folder.  
The veteran told the doctor that he ingested medications to 
relieve the pain and to help him in stretching the back 
muscles.  The doctor wrote the veteran's pain had 
significantly affected the veteran's ability to work and had 
restricted the veteran with respect to the performance of 
daily, normal activities.  

The doctor reported that the veteran continued to suffer from 
degenerative changes in the lumbar segment of the spine.  The 
veteran's range of motion was as follows:  right bending 15 
degrees, left bending 20 degrees, rotation to the left 20 
degrees, rotation to the right 15 degrees.  The disc spaces 
were found to be normal and the electromyography test ruled 
out left lumbosacral radiculopathy.  Nevertheless, a 
neurology examination, also performed in January 2002 by a VA 
examiner, produced an impression of mild evidence of L5-S1 
radiculopathy with the weak extensor hallucis longus and the 
sensory findings on the left.  

A third examination was performed in January 2003.  That 
examination showed no scoliosis, kyphosis, or loss of 
lordosis.  It was reported that the veteran had difficulty in 
walking on his toes and heels, even with the use of a cane.  
Ankle jerks were present.  The range of motion results 
revealed the following:

Flexion			70 degrees
Extension 			15 degrees
Right lateral bend 		20 degrees
Left lateral bend 		20 degrees
Right lateral rotation	30 degrees
Left lateral rotation		30 degrees

It was noted that the last 10 degrees of every movement was 
painful in all directions.  The examiner further reported 
that there were no sensory deficits in the lower extremities 
along with no reflex changes.  Tenderness of the lower lumbar 
spine was documented on the left side leading over the 
sciatic nerve and gluteal muscle.  

Upon completion of this examination, the doctor wrote that 
there was evidence of degenerated, narrowed disc at the L3-L4 
level along with pain.  The doctor concluded that the 
veteran's ability to function was affected, but he did not 
hypothesize as to how much functional loss the veteran was 
suffering therefrom as a result of his condition.  

A final examination was accomplished in August 2004.  The 
forward flexion was measured at 70 degrees with pain; 
hyperextension was 10 degrees with pain; lateral bending was 
30 degrees bilaterally and 20 degrees of rotation bilaterally 
was measured.  Muscle spasms were not seen upon examination.  
The veteran was diagnosed as having degenerative disc disease 
with radiculopathy and weakness.  It was reported that the 
veteran was weak on the left side of the back and that it 
appeared that the symptoms portrayed were actual, and not 
dramatized or exaggerated.  The examiner did not find absent 
ankle jerk.

In conjunction with the veteran's claim, the veteran's 
medical treatment records from the local VA medical facility 
have been obtained and included in the claims folder for 
review.  These records include treatment for a variety of 
conditions stemming from 1998 to the present.  These records 
do indeed show repeated treatment for back relief.  However, 
they do not indicate that the veteran has been incapacitated 
for extended periods of time.  

Although the VA has recognized that there was some type of 
disc involvement with respect to the service-connected back 
disorder, the veteran's condition continues to be evaluated 
in accordance with the criteria used to rate back strain.  38 
C.F.R. Part 4, Diagnostic Code 5295 (2002) states that a 
noncompensable evaluation will be assigned for [lumbosacral] 
strain when there are only slight subjective symptoms.  A 10 
percent evaluation will be assigned for the disorder when 
there is characteristic pain on motion.  A 20 percent 
evaluation requires muscle spasm on extreme forward bending 
and unilateral loss of lateral spine motion in a standing 
position.  A 40 percent evaluation requires severe 
[lumbosacral] strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent evaluation is 
also warranted if only some of these manifestations are 
present if there is also abnormal mobility on forced motion.

Nevertheless, the veteran's back disability could be rated 
pursuant to the other rating criteria as listed below:  

Diagnostic Code 5285 Vertebra, fracture 
of, residuals:

With cord involvement, bedridden, or 
requiring long leg braces 			
			100 
Without cord involvement; abnormal 
mobility requiring neck brace (jury mast) 
				60

In other cases rate in accordance with 
definite limited motion or muscle spasms, 
adding 10 percent for demonstrable 
deformity of vertebral body.

Diagnostic Code 5286 Spine, complete bony fixation 
(ankylosis) of:

Unfavorable angle, with marked deformity 
and involvement of major joints (Marie- 
Strumpell type) or without other joint 
involvement (Bechterew type) 
	100 
Favorable angle					60

Diagnostic Code 5289 Spine, ankylosis of, lumbar:

Unfavorable 					
	50 Favorable					
	40

Diagnostic Code 5292 Spine, limitation of motion of, lumbar:

Severe 						40
Moderate						20 
Slight 						
	10

Diagnostic Code 5293 Intervertebral disc syndrome

Pronounced; with persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site 
of diseased disc, little intermittent 
relief			60 
Severe; recurring attacks, with 
intermittent relief 
	40 
Moderate; recurring attacks 		
	20 
Mild							10 
Postoperative, cured					0

The application of the words "slight," "mild," 
"moderate," "severe" and "pronounced" have not been 
defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the VA must evaluate all of the evidence 
to the end that its decisions are "equitable and just."  38 
C.F.R. § 4.6 (2004).  In evaluating the veteran's 
musculoskeletal impairments, the Board is cognizant of its 
responsibilities under the Rating Schedule.  38 C.F.R. § 4.71 
et seq. (2004).  In a precedent opinion, the VA General 
Counsel has held that disabilities rated under 38 C.F.R. § 
4.71a, Diagnostic Code 5293, involved limitation of motion, 
which warranted consideration based on functional loss due to 
pain on use or due to flare-ups under 38 C.F.R. §§ 4.40 and 
4.45.  VAOPGCPREC 36-97.  

In evaluating increased rating claims, the Board will also 
consider the provisions of 38 C.F.R. §§ 4.40, 4.45 (2004).  
Under 38 C.F.R. § 4.40 (2004), functional loss or weakness 
due to pain supported by adequate pathology and evidenced by 
the visible behavior of the appellant is deemed a serious 
disability.  In the case of DeLuca v. Brown, 8 Vet. App. 202 
(1995), the Court expounded on the necessary evidence 
required for a full evaluation of orthopedic disabilities.  
In DeLuca, the Court held that ratings based on limitation of 
motion do not subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  
It was also held that the provisions of 38 C.F.R. § 4.14 
(avoidance of pyramiding) do not forbid consideration of a 
higher rating based on greater limitation of motion due to 
pain on use, including during flare-ups.  However, the Board 
notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 
4.45 (2004), should only be considered in conjunction with 
the diagnostic codes predicated on limitation of motion.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996).

During the pendency of the veteran's appeal, there have been 
changes to the criteria governing the evaluation of spine 
disabilities.  The VA issued revised regulations concerning 
the sections of the VA Schedule for Rating Disabilities 
(Rating Schedule) that deal with intervertebral disc 
syndrome.  See 67 Fed. Reg. 54345-54349 (August 22, 2002).  
And VA further revised the rating criteria to provide a new 
General Rating Formula for Diseases and Injuries of the 
Spine.  See 68 Fed. Reg. 51454-51458 (August 27, 2003).

Under the new criteria, Diagnostic Codes 5235 through 5243 
contemplate, respectively, vertebral fracture or dislocation, 
sacroiliac injury and weakness, lumbosacral or cervical 
strain, spinal stenosis, spondylolisthesis or segmental 
instability, ankylosing spondylitis, spinal fusion, 
degenerative arthritis of the spine, and intervertebral disc 
syndrome.  38 C.F.R. Part 4 (2004).  All diagnostic codes 
(except where 5243, intervertebral disc syndrome, is 
evaluated under the formula for rating intervertebral disc 
syndrome based on incapacitating episodes) are evaluated 
under the following criteria.  Under this criteria, a higher, 
50 percent, evaluation is warranted for unfavorable ankylosis 
of the entire thoracolumbar spine under Diagnostic Codes 5235 
through 5243.  A 100 percent evaluation is warranted for 
unfavorable ankylosis of the entire spine.  

Forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent rating.  Forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis warrants a 20 percent rating.  
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, combined range 
of motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees; or, muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height is given a 10 
percent rating.

Normal forward flexion of the thoracolumbar segment of the 
spine is zero to 90 degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero to 30 degrees, and 
left and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  See Note 
2, General Rating Formula for Disease and Injuries of the 
Spine, 38 C.F.R. § 4.71a (2004).

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  See VAOPGCPREC 7-2003 (Nov. 19, 
2003) ("[S]tatutes or regulations liberalizing the criteria 
for entitlement to compensation . . . may be applied to 
pending claims because their effect would be limited to 
matters of prospective benefits."); see also Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991), overruled in part 
by Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  
However, where the amended regulations expressly provide an 
effective date and do not allow for retroactive application, 
the veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  Green 
v. Brown, 10 Vet. App. 111, 116-119 (1997); see also 38 
U.S.C.A. § 5110(g) (West 2002) (where compensation is awarded 
pursuant to any Act or administrative issue, the effective 
date of such award or increase shall be fixed in accordance 
with the facts found but shall not be earlier than the 
effective date of the Act or administrative issue).  For any 
date prior to September 26, 2003, VA cannot apply the revised 
regulations.

The revised criteria further provides that intervertebral 
disc syndrome (preoperatively or postoperatively) will be 
rated either on the total duration of incapacitating episodes 
over the past 12 months or by combining under 38 C.F.R. 
§ 4.25 (2004) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  An incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurological signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  

As to the neurological component, under 38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (2002) and (2004), for rating sciatic 
neuropathy, a 10 percent rating is warranted when the 
impairment is mild, 20 percent when moderate, 40 percent when 
moderately severe, 60 percent when severe with marked 
atrophy, and 80 percent when there is complete paralysis when 
the foot dangles and drops, no active movement is possible of 
muscle below the knee, flexion of the knee is weakened or 
(very rarely) lost.  

Ankylosis is the "immobility and consolidation of a joint 
due to disease, injury, or surgical procedure."  Colayong v. 
West, 12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY (28TH Ed. 1994) at 86.).  

Since ankylosis, favorable or unfavorable, of the lumbar 
segment of the spine has not been diagnosed, Diagnostic Codes 
5286 and 5289 are not for application.  38 C.F.R. Part 4 
(2002).  The veteran did not suffer from a compression 
fracture of the bones of the lumbar segment of the spine, and 
the criteria found at 38 C.F.R. Part 4, Diagnostic 5285 
(2002) is not for application.  Additionally, under the new 
criteria (not inclusive of the criteria used for 
intervertebral disc syndrome), for a rating higher than 40 
percent to be assigned there would have to be evidence of 
unfavorable ankylosis of the entire thoracolumbar spine or 
entire spine.  Because ankylosis has not been diagnosed, 
these criteria are also not for application.

In a precedent opinion, the VA General Counsel has held that 
disabilities rated under 38 C.F.R. § 4.71a, Diagnostic Code 
5293, involved limitation of motion, which warranted 
consideration based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40 and 4.45.  
VAOPGCPREC 36-97.  However, the limitation of motion rating 
criteria does not exceed 40 percent; therefore, it is not for 
application.  See 38 C.F.R. Part 4, Diagnostic Code 5292 
(2002).

Hence, under the old diagnostic criteria, the question 
becomes whether the veteran qualifies for a 60 percent rating 
pursuant to the diagnostic criteria found at 38 C.F.R. Part 
4, Diagnostic Code 5293 (2002).  The claims folder is replete 
with testimony and written statement from the veteran 
describing the pain and discomfort he experiences as a result 
of his back disability.  The Board finds that his statements 
are credible.  Although the veteran experiences limitations 
brought on by the back disorder, the evidence does not show 
that the veteran can not function or that he has suffered 
from total functional loss.  Moreover, the medical records do 
not show absent ankle jerk.  While there are signs that the 
veteran suffers from radiculopathy on the left side, VA 
doctors have not concluded that the veteran suffers from 
sciatic neuropathy.  

Additionally, none of the medical records suggest or 
insinuate that the veteran has been bedridden solely as a 
result of his service-connected lower back disorder.  
Moreover, those same records do not show that he has been 
prescribed bed rest for a period of six weeks or more by his 
treating, or any other, physician.

In determining whether an increased evaluation is warranted, 
the VA must determine whether the evidence supports the claim 
or is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case an increased rating must be 
denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2005); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  In applying either the 
new or old diagnostic criteria to the symptoms and 
manifestations currently complained thereof, it is the 
conclusion of the Board that the evidence does not support an 
evaluation in excess of 40 percent.  While the veteran does 
suffer from occasional radiculopathy and restriction in the 
range of motion, the medical evidence does not show that the 
veteran is bedridden or has been prescribed bed rest for a 
period of six weeks or more during the year.  The medical 
evidence further does not suggest that he experiences the 
symptoms and manifestations indicative of pronounced 
intervertebral disc disease.  Hence, because the symptoms and 
manifestations do not indicate that the veteran's lower back 
disorder is inappropriately rated, an increased evaluation is 
denied.

The Board has also considered whether factors including 
functional impairment and pain as addressed under 38 C.F.R. 
§§ 4.10, 4.40 and 4.45 would warrant a higher rating.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997); and DeLuca v. 
Brown, 8, Vet. App. 202 (1995).  It is not disputed that the 
veteran has limitation of motion of the lumbar spine, and 
that there is pain on motion.  Yet, the Board finds that the 
assigned disability ratings adequately compensates him for 
his limitation of motion, pain, and functional loss.  Limited 
motion of the lumbar segment of the spine results in a 
certain level of functional loss.  However, there is a lack 
of objective medical evidence showing that the veteran 
suffers any additional functional loss and/or limitation of 
motion during flare-ups or with use.  Hence, the disability 
rating assigned by the RO for this condition is correct, and 
the preponderance of the evidence is against a higher 
evaluation.

Additionally, 38 C.F.R. § 3.321(b)(1) (2004) provides that, 
where the disability picture is so exceptional or unusual 
that the normal provisions of the rating schedule would not 
adequately compensate the veteran for service-connected 
disability, then an extraschedular evaluation will be 
assigned.  If the question of an extraschedular rating is 
raised by the record or by the veteran before the Board, the 
correct course of action for the Board is to raise the issue 
and remand the matter for decision in the first instance by 
the RO.  Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); Floyd 
v. Brown, 9 Vet. App. 88, 94 (1996).  Judicial precedent has 
held that, in the absence of "evidence of 'an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards' . . . the Board [is] not 
required to discuss the possible application of 
§ 3.321(b)(1)."  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  In this instance, the veteran has not raised the 
issue of an extraschedular rating.  Furthermore, there is no 
evidence that the back disability, solely by itself, causes 
marked interference with employment or necessitated frequent 
hospitalization.  As a result, the Board finds that 
consideration of this matter under the provisions of 38 
C.F.R. § 3.321 (2004) is not appropriate.


ORDER

An evaluation in excess of 40 percent for the residuals of an 
injury to the lumbosacral spine is denied.  



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


